DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT & RESPONSE TO Ex parte Quayle, filed December 15, 2020.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated October 28, 2020, page 2, is withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s printing apparatus, including a controller comprising a computer and a program comprising plurality of modules executable by the computer, the plurality of modules comprising a reception module, a registration module and a job-management module, the job-management module comprising:
 	-    a first sub-module configured to cause the computer to execute a first conversion processing in which the computer uses the first electronic circuit to convert conversion target data related to the image data, to first converted data;
 	-    a second sub-module configured to cause the computer to execute a second conversion processing in which the computer converts the first converted data to second converted data;
 	-    a third sub-module configured to cause the computer to execute a third conversion processing in which the computer uses the second electronic circuit to convert the second converted data to the print data; and
 	-    a fourth sub-module configured to cause the computer to execute an output processing in which the computer outputs the print data,
 	-    the job-management module being configured to cause the computer to execute:
 	-    a judgement processing in which the computer determines whether the computer causes the second sub-module to execute the second conversion processing, based on at least one of the print setting indicated by the registered job and setting information stored in the memory;
 	-    a non-ganged-fashion-execution instructing processing in which, when the computer determines that the second conversion processing is to be executed, the computer inputs, to the first sub-module, a first instruction for causing the computer to execute the first conversion processing to store the first converted data into the memory, the computer inputs, to the second sub-module, a second instruction for causing the computer to execute the second conversion processing to store the second converted data into the memory, and the computer inputs, to the third sub-module, a third instruction for causing the computer to execute the third conversion processing to output the print data; and
 	- a ganged-fashion-execution instructing processing in which, when the computer determines that the second conversion processing is not to be executed, the computer inputs, to the first sub-module, a first ganged-fashion execution instruction for causing the computer to execute the first conversion processing to input the first converted data to the second electronic circuit via the connection line, and the computer inputs, to the third sub-module, a second ganged-fashion execution instruction for causing the computer to output the print data based on data obtained by conversion executed by the second electronic circuit.
 	Claims 2-7 depend from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677